Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is effective as
of December 17, 2012, by and between BROADWIND ENERGY, INC. (the “Company”), and
Stephanie Kushner (“Executive”).

 

WHEREAS, the Company is engaged in the business of manufacturing wind turbine
tower structures, gearing and gearboxes, and providing service and maintenance
of wind turbines, and wind turbine construction labor support (the “Company
Business”);

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of July 29, 2009 (the “Prior Agreement”);

 

WHEREAS, the Company desires to continue to obtain the benefits of the
Executive’s knowledge, skills, and experience;

 

WHEREAS, the Company desires to offer the Executive an amendment of the terms
and conditions of the Prior Agreement, which is embodied in the terms and
conditions of this Agreement as provided herein; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the rights, duties, benefits and obligations with respect to the
employment of Executive by the Company under the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive in the position, and with the title, duties and
responsibilities, set forth in Section 2 hereof, and Executive hereby agrees to
be employed by the Company, on the terms and conditions set forth herein.  The
Executive’s employment with the Company commenced on July 29, 2009 and, on each
anniversary of such date, automatically extends for successive one-year periods
(the “Term”) unless terminated in accordance with the provisions of Section 6
hereof.

 

2.                                      Duties and Responsibilities.  During the
Term, Executive shall serve as Chief Financial Officer for the Company and the
principal financial officer for Securities and Exchange Commission reporting
purposes, and shall report to the Chief Executive Officer, the Company’s Board
of Directors (the “Board”), and his/their designees.  Executive shall have the
duties and responsibilities that are commensurate with that position, as well as
such other duties as may be assigned to Executive by the Chief Executive Officer
or the Board from time to time.  Executive shall devote all of her working time
and best efforts to the business and affairs of the Company except for such time
as shall reasonably be required to serve in connection with civic or charitable
activities, or manage Executive’s financial matters, provided that such
activities, in the aggregate, do not interfere with Executive’s ability to
perform the duties and responsibilities of her employment hereunder.  Executive
shall follow the direction of the Chief Executive

 

--------------------------------------------------------------------------------


 

Officer, the Board and his/their designees, and shall perform all duties and
responsibilities of the position that she holds, as those duties and
responsibilities may change from time to time.  Executive shall comply with the
Company’s standards, policies and procedures in effect on the date of this
Agreement and as they may change from time to time.

 

3.                                      Compensation and Related Matters.

 

(a)                                 Base Salary.  Executive shall receive an
initial annual base salary of $334,000, less required and authorized withholding
and deductions.  Executive’s salary shall be subject to review and adjustment by
the Company at least annually, and paid in accordance with the Company’s regular
payroll schedule as it applies to salaried employees (“Base Salary”). 
Notwithstanding the preceding sentence, in no event shall Executive’s Base
Salary be reduced by the Company without the Executive’s consent.

 

(b)                                 Bonus.  Executive will be eligible for a
target annual bonus in an amount equal to 75% of her Base Salary, and pursuant
to such terms, as set forth in the Broadwind Energy Inc. Executive Short-Term
Incentive Plan (the “Incentive Plan”) or other written arrangement adopted by
the Company.

 

(c)                                  Stock.  The Executive shall be eligible to
participate in the Company’s common stock incentive plan, as in effect from time
to time, and may be granted stock options, restricted stock units or other
awards under such common stock incentive plan, based on individual and Company
performance criteria to be established by the Board.

 

(d)                                 Benefits.  Executive shall be entitled to
all rights and benefits for which she is eligible under the terms and conditions
of the Company’s standard benefits and compensation practices that may be in
effect from time to time and provided by the Company to its employees
generally.  In addition to, and not in limitation of, the foregoing, during the
Term, Executive shall be eligible to accrue up to four weeks (20 business days)
of paid time off (PTO) per anniversary year exclusive of any business day with
respect to which the Company is closed for business due to any federal, state or
local holiday or any day off generally granted by the Company to its employees,
subject to the Company’s then-current paid time off policy (which shall not have
the effect of reducing said four weeks (20 business days) of paid vacation).  In
addition to, and not in limitation of the foregoing, during the Term, Executive
shall receive any additional benefits generally provided by the Company to
executive employees of the Company, including group health insurance for
Executive and dependents, life insurance, and long term disability insurance,
and participation in the Company’s 401(k) plan, all in accordance with
applicable plan documents.

 

(e)                                  Expense Reimbursement.  The Company will
reimburse Executive for reasonable business expenses in accordance with the
Company’s standard expense account and reimbursement policies.

 

4.                                      Representations and Warranties of
Executive.  In order to induce the Company to employ Executive, Executive hereby
represents and warrants to the Company as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Binding Agreement.  This Agreement has been
duly executed and delivered by Executive and constitutes a legal, valid and
binding obligation of Executive and is enforceable against Executive in
accordance with its terms.

 

(b)                                 No Violations of Law.  The execution and
delivery of this Agreement and the other agreements contemplated hereby by
Executive do not, and the performance by Executive of her obligations under this
Agreement and the other agreements contemplated hereby will not, violate any
term or provision of any law, or any writ, judgment, decree, injunction, or
similar order applicable to Executive.

 

(c)                                  Litigation.  Executive is not involved in
any undisclosed proceeding, claim, lawsuit, or investigation alleging wrongdoing
by Executive before any court or public or private arbitration board or panel or
governmental department, commission, board, bureau, agency or instrumentality.

 

(d)                                 No Conflicting Obligations.  Executive is
not under, or bound to be under in the future, any obligation to any person or
entity that is or would be inconsistent or in conflict with this Agreement or
would prevent, limit, or impair in any way the performance by her of her
obligations hereunder, including but not limited to any duties owed to any
former employers not to compete or use or disclose confidential information. 
Executive represents and agrees that she will not disclose to the Company or use
on behalf of the Company any confidential information or trade secrets belonging
to a third party, including any former employer.  Executive further represents
and agrees that she has returned all property belonging to Executive’s previous
employers, including but not limited to any and all confidential information.

 

5.                                      Restrictive Covenants.

 

(a)                                 Confidentiality Critical.  The parties agree
that the business in which the Company is engaged is highly sales-oriented and
the goodwill established between Executive and the Company’s customers and
potential customers is a valuable and legitimate business interest worthy of
protection under this Agreement.  Executive acknowledges and agrees that
developing and maintaining business relationships is an important and essential
business interest of the Company.  Executive further recognizes that, by virtue
of her employment by the Company, she will be granted otherwise prohibited
access to confidential and proprietary data of the Company which is not known to
its competitors and which has independent economic value to the Company and that
she will gain an intimate knowledge of the Company’s business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged, or secret information of the Company and its customers (“Customers”)
(collectively, all such nonpublic information is referred to as “Confidential
Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business.  Executive recognizes and admits that
this

 

3

--------------------------------------------------------------------------------


 

Confidential Information constitutes valuable property of the Company, developed
over a long period of time and at substantial expense, and worthy of
protection.  Executive acknowledges and agrees that only through her employment
with the Company could she have the opportunity to learn this Confidential
Information.

 

(b)                                 Confidential Information.  Executive shall
not at any time (for any reason), directly or indirectly, for herself or on
behalf of any other person or entity, (A) disclose to any person or entity
(except to employees or other representatives of the Company who need to know
such Confidential Information to the extent reasonably necessary for Executive
to perform her duties under this Agreement or such employees or representatives
to perform their duties on behalf of the Company, and except as required by law)
any Confidential Information, including, without limitation, business or trade
secrets of, or products or methods or techniques used by, the Company, or any
Confidential Information whatsoever concerning the Customers, (B) use, directly
or indirectly, for her own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (C) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (A) and (B).

 

(c)                                  Noninterference with Employees.  Executive
further agrees that the Company has expended considerable time, energy and
resources into training its other employees (“Co-Workers”).  As a result, during
her employment with the Company and for a period of eighteen (18) months
thereafter, Executive shall not, for any reason, directly or indirectly, for
herself or on behalf of any other person or entity, (A) induce or attempt to
induce any Co-Worker to terminate employment with the Company, (B) interfere
with or disrupt the Company’s relationship with any of the Co-Workers, (C)
solicit, entice, hire, cause to hire, or take away any person employed by the
Company at that time or during the eighteen (18) month period preceding
Executive’s last day of employment with the Company, or (D) assist any other
person or entity in connection with any action described in any of the foregoing
clauses (A) through (C).

 

(d)                                 Non-competition.  Executive further agrees
with the Company to the following provisions, all of which Executive
acknowledges and agrees are necessary to protect the Company’s legitimate
business interests.  Executive covenants and agrees with the Company that:

 

(i)                                           Unless otherwise agreed between
the parties, Executive shall not, during her employment with the Company and for
a period of eighteen (18) months thereafter, either directly or indirectly,
engage in, render service or other assistance to, or sell products or services,
or provide resources of any kind, whether as an owner, partner, shareholder,
officer, director, employee, consultant or in any other capacity, whether or not
for consideration, to any person, corporation, or any entity, whatsoever, that
owns, operates or conducts a business that competes, in any way, with the
Company Business (as defined at the start of this Agreement), other than the
ownership of 5% or less of the shares of a public company where Executive is not
active in the day-to-day management of such company.  With respect to the post
employment application of this Section 5(d)(i), the restrictions shall extend
only to those specific countries or provinces where

 

4

--------------------------------------------------------------------------------


 

the Company conducts business on the day that Executive’s employment with the
Company terminates.

 

(ii)                                  Executive shall not, during her employment
with the Company and for a period of eighteen (18) months thereafter, either
directly or indirectly, (A) solicit, call on or contact any Customer of the
Company with whom Executive has had material contact during her employment with
the Company for the purpose or with the effect of offering any products or
services of any kind offered by the Company at that time or during her
employment with the Company, (B) request or advise any present or future vendors
or suppliers to the Company to cancel any contracts, or curtail their dealings,
with the Company, or (C) assist any other person or entity in connection with
any action described in any of the foregoing clauses (A) through (B).

 

(iii)                               During her employment with the Company,
Executive shall not own, or permit ownership by Executive’s spouse or any minor
children under the parental control of Executive, directly or indirectly, an
amount in excess of five percent (5%) of the outstanding shares of stock of a
corporation, or five percent (5%) of any business venture of any kind, which
operates or conducts a business that competes, in any way, with the Company.

 

(e)                                  Non-disparagement.  At any time during or
after Executive’s employment with the Company, Executive shall not disparage the
Company or any shareholders, directors, officers, employees, or agents of the
Company.  During and after Executive’s employment with the Company, neither the
Company nor its directors or officers shall disparage Executive to third
parties.

 

(f)                                   Understandings.

 

(i)                                     The provisions of this Section 5 shall
be construed as an agreement independent of any other claim.  The existence of
any claim or cause of action of Executive against the Company, whether
predicated on Executive’s employment or otherwise, shall not constitute a
defense to the enforcement by the Company of the terms of Section 5 of this
Agreement.  Executive waives any right to a jury trial in any litigation
relating to or arising from this Agreement.

 

(ii)                                  Executive acknowledges and agrees that the
covenants and agreements contained herein are necessary for the protection of
the Company’s legitimate business interests and are reasonable in scope and
content.  Executive agrees that the restrictions contained in this Section 5 are
reasonable and will not unduly restrict her in securing other employment or
income in the event her employment with the Company ends.  Executive
acknowledges that she agreed to the covenants contained in this Section 5
pursuant to the terms of her Prior Agreement, which she executed on or before
her first day of employment with the Company.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Injunctive Relief.  Executive acknowledges
and agrees that any breach by her of any of the covenants or agreements
contained in this Section 5 would give rise to irreparable injury and would not
be adequately compensable in damages.  Accordingly, Executive agrees that the
Company may seek and obtain injunctive relief against the breach or threatened
breach of any of the provisions of this Agreement in addition to any other legal
or equitable remedies available.

 

(h)                                       Reformation and Survival.  The Company
and Executive agree and stipulate that the agreements and covenants contained in
this Agreement and specifically of this Section 5 are fair and reasonable in
light of all of the facts and circumstances of the relationship between them. 
The Company and Executive agree and stipulate that Executive has hereby agreed
to be bound to the obligations, restrictions and covenants of this Section 5 as
a condition to her employment and in consideration of her compensation, stock
option grant, restricted stock unit grant, severance terms, and all other terms
and provisions of this Agreement.  The Company and Executive acknowledge their
awareness, however, that in certain circumstances courts have refused to enforce
certain agreements not to compete.  The Company and Executive agree that, if any
term, clause, subpart, or provision of this Agreement is for any reason adjudged
by a court of competent jurisdiction to be invalid, unreasonable, unenforceable
or void, the same will be treated as severable, and shall be modified to the
extent necessary to be legally enforceable to the fullest extent permitted by
applicable law, and that such modification will not impair or invalidate any of
the other provisions of this Agreement, all of which will be performed in
accordance with their respective terms.  Thus, in furtherance of, and not in
derogation of, the provisions of this Section 5, the Company and Executive agree
that in such event, this Section 5 shall be deemed to be modified or reformed to
restrict Executive’s conduct to the maximum extent (in terms of time, geography,
and business scope) that the court shall determine to be enforceable.  The
provisions of this Section 5 shall survive the termination of this Agreement and
Executive’s resignation or termination of employment, regardless of the reason
and whether voluntary or involuntary.

 

6.                                      Termination.

 

(a)                                 Termination By The Company With Cause.  The
Company has the right, in its reasonable determination at any time during the
Term, to terminate Executive’s employment with the Company for Cause (as defined
below) by giving written notice to Executive as described in this Section 6(a). 
Prior to the effectiveness of termination for Cause under subclause (i), (ii),
(iii) or (iv) below, Executive shall be given thirty (30) calendar days’ prior
written notice from the Company, specifically identifying the reasons which are
alleged to constitute Cause for any termination pursuant to the aforementioned
subclauses, and an opportunity to cure in the event Executive disputes such
allegations; provided, however, that the Company shall have no obligation to
continue to employ Executive following such thirty (30) calendar day notice
period unless Executive has cured the condition giving rise to the Cause. The
Company’s termination of Executive’s employment for Cause under subclause (v) or
(vi) below shall be effective immediately upon the Company’s written notice to
Executive.  If the Company terminates Executive’s employment for Cause, the
Company’s obligation to Executive shall be limited solely to the payment of
unpaid Base Salary accrued up to the effective date of termination plus any
accrued but unpaid benefits to the effective date of termination, and any

 

6

--------------------------------------------------------------------------------


 

unpaid bonus earned in accordance with the then applicable bonus plan or program
to the effective date of termination.

 

As used in this Agreement, the term “Cause” shall mean and include (i)
Executive’s abuse of alcohol that affects Executive’s performance of Executive’s
duties under this Agreement, or use of any controlled substance; (ii) a willful
act of fraud, dishonesty or breach of fiduciary duty on the part of Executive
with respect to the business or affairs of the Company; (iii) material failure
by Executive to comply with applicable laws and regulations or professional
standards relating to the business of the Company; (iv) material failure by
Executive to satisfactorily perform her duties hereunder, a material breach by
Executive of this Agreement, or Executive engaging in conduct that materially
conflicts with the best interests of the Company or that may materially harm the
Company’s reputation; (v) Executive being subject to an inquiry or investigation
by a governmental authority or self-regulatory organization such that the
existence of such inquiry or investigation may result in damage to the Company’s
business interests, licenses, reputation or prospects; or (vi) conviction of a
felony or a misdemeanor involving moral turpitude.

 

(b)                                 Termination By The Company Without Cause. 
The Company shall have the right, at any time during the Term, to terminate
Executive’s employment with the Company without Cause by giving written notice
to Executive, which termination shall be effective thirty (30) calendar days
from the date of such written notice.  The Company may provide thirty (30) days
pay in lieu of notice.  If the Company terminates Executive’s employment without
Cause, the Company’s obligation to Executive shall be limited solely to (i)
unpaid Base Salary plus any accrued but unpaid benefits to the effective date of
termination, and any unpaid bonus earned in accordance with the then applicable
bonus plan or program to the effective date of termination, provided that the
unpaid bonus for services rendered during the year in which the termination
occurs shall not be less than an amount equal to the product of 75% of the
Executive’s Base Salary multiplied by a fraction, the numerator of which is the
number of days she is employed by the Company during the year in which the
termination occurs and the denominator of which is 365; (ii) severance in an
amount equal to Executive’s then current Base Salary for a period of eighteen
(18) months; and (iii) if Executive is eligible for and timely elects COBRA
coverage for health insurance coverage, an additional severance benefit
calculated by the Company in its discretion equal to (A) the cost of monthly
COBRA premiums (determined as of the effective date of termination) multiplied
by (B) 18.  Executive’s rights with regard to equity incentive awards, including
stock options and restricted stock units, shall be governed by separate
applicable agreements entered into between Executive and the Company.  As a
condition to her receipt of the post-employment payments and benefits under this
Section 6(b), Executive must be in compliance with Section 5 of this Agreement,
and must execute, return, not rescind and comply with a general release of
claims agreement in favor of the Company and related entities and individuals,
within the timeframe and in a form to be prescribed by the Company.  The amount
described in clause (i) of the third sentence of this paragraph shall be paid
within ninety (90) calendar days after the date of Executive’s termination of
employment, and the severance benefits described in clauses (ii) and (iii) of
the third sentence of this paragraph shall be paid in equal installments
according to the Company’s normal payroll schedule, with the first payment to
commence within ninety (90) days after the date of Executive’s termination of
employment, provided that, in each case, the Company has received the signed
general release of claims agreement and Executive has not rescinded such
agreement

 

7

--------------------------------------------------------------------------------


 

within the rescission period set forth in such agreement.  Executive shall have
no duty to mitigate damages under this Section 6(b) during the applicable
severance period and, in the event Executive shall subsequently receive income
from providing Executive’s services to any person or entity, including self
employment income, or otherwise, then no such income shall in any manner offset
or otherwise reduce the payment obligations of the Company hereunder.

 

Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change of Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7 of
this Agreement shall control.

 

(c)                                  Termination By Executive for Good Reason. 
Executive has the right, in her reasonable determination at any time during the
Term, to terminate her employment with the Company for Good Reason (as defined
in this Section 6(c) below) by giving written notice to the Company as described
in this Section 6(c).  Prior to the effectiveness of termination for Good
Reason, within thirty (30) calendar days following the existence of a condition
constituting Good Reason, Executive shall provide written notice to the Company
specifically identifying the reason or reasons which are alleged to constitute
Good Reason, and an opportunity to cure within a period of not less than thirty
(30) days; provided, however, that Executive shall have no obligation to
continue her employment with the Company following such thirty (30) calendar day
notice period unless the Company cures the event(s) giving rise to Executive’s
Good Reason notice.  As used in this Section 6(c), the term “Good Reason” shall
mean and include (i) assignment to Executive of duties materially inconsistent
with Executive’s position, (ii) requiring Executive to move her place of
employment more than 50 miles from her place of employment prior to such move,
or (iii) a material breach by the Company of this Agreement; provided that in
any such case Executive has not consented thereto.  In addition to the foregoing
requirements, in no event shall an Executive’s termination of his employment be
considered for Good Reason unless such termination occurs within 90 days
following the initial existence of one of the conditions specified in clauses
(i), (ii) and (iii) of the preceding sentence.

 

If Executive terminates her employment for Good Reason, the Company’s obligation
to Executive shall be limited solely to (i) unpaid Base Salary plus any accrued
but unpaid benefits to the effective date of termination, and any unpaid bonus
earned in accordance with the then applicable bonus plan or program to the
effective date of termination, provided that the unpaid bonus for services
rendered during the year in which the termination occurs shall not be less than
an amount equal to the product of 75% of the Executive’s Base Salary multiplied
by a fraction, the numerator of which is the number of days she is employed by
the Company during the year in which the termination occurs and the denominator
of which is 365; (ii) severance in an amount equal to Executive’s then-current
Base Salary for a period of eighteen (18) months; and (iii) if Executive is
eligible for and timely elects COBRA coverage for health insurance coverage, an
additional severance benefit calculated by the Company in its discretion equal
to (A) the cost of monthly COBRA premiums (determined as of the effective date
of termination) multiplied by (B) 18.  Executive’s rights with regard to equity
incentive awards, including stock options and restricted stock units, shall be
governed by separate applicable agreements entered into between Executive and
the Company.  As a condition to her receipt of the post-employment payments and
benefits under this Section 6(c), Executive must be in compliance with Section 5
of this Agreement, and must execute, return, not rescind and comply with a
general release of claims

 

8

--------------------------------------------------------------------------------


 

agreement in favor of the Company and related entities and individuals, within
the timeframe and in a form to be prescribed by the Company.  The amount
described in clause (i) of the first sentence of this paragraph shall be paid
within ninety (90) calendar days after the date of Executive’s termination of
employment, and the severance benefits described in clauses (ii) and (iii) of
the first sentence of this paragraph shall be paid in equal installments
according to the normal payroll schedule, the first payment to Executive to be
made on the next scheduled payroll date that occurs within ninety (90) days
after the date of Executive’s termination of employment, provided that, in each
case, the Company has received the signed general release of claims agreement
and Executive has not rescinded such agreement within the rescission period set
forth in such agreement.  Executive shall have no duty to mitigate damages under
this Section 6(c) during the applicable severance period and, in the event
Executive shall subsequently receive income from providing Executive’s services
to any person or entity, including self employment income, or otherwise, then no
such income shall in any manner offset or otherwise reduce the payment
obligations of the Company hereunder.

 

Notwithstanding anything herein to the contrary, this Section 6(c) shall not
apply if Executive terminates her employment with the Company or a succeeding
entity for Good Reason upon or within one year of a Change of Control at any
time during the Term as described in Section 7 hereof.  In such case, Section 7
of this Agreement shall control.

 

Executive has the right, at any time during the Term, to terminate her
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice. If Executive terminates her
employment without Good Reason, the Company’s obligation to Executive shall be
limited solely to the payment of unpaid Base Salary accrued up to the effective
date of termination plus any earned but unpaid bonus, and accrued but unpaid
benefits.

 

(d)                                 Termination Upon Disability.  The Company
shall have the right, at any time during the Term, to terminate Executive’s
employment if, during the term hereof, Executive becomes physically or mentally
disabled, whether totally or partially, as evidenced by the written statement of
a competent physician licensed to practice medicine in the United States who is
mutually acceptable to the Company and Executive, so that Executive is unable to
perform the essential functions of her job duties hereunder, with or without
reasonable accommodation, for (i) a period of three (3) consecutive months, or
(ii) for shorter periods aggregating ninety (90) calendar days during any
twelve-month period.  If the Company terminates Executive’s employment under
this Section 6(d), the Company’s obligation to Executive shall be limited solely
to the payment of unpaid Base Salary to the effective date of termination, plus
any accrued but unpaid benefits to the effective date of termination, and any
unpaid bonus earned in accordance with the then applicable bonus plan or program
to the effective date of termination, provided that the unpaid bonus for
services rendered during the year in which the termination occurs shall not be
less than an amount equal to the product of 75% of the Executive’s Base Salary
multiplied by a fraction, the numerator of which is the number of days she is
employed by the Company during the year in which the termination occurs and the
denominator of which is 365.  Such bonus shall be paid no later than the March
15th occurring immediately after the year in which the Executive’s termination
of employment due to disability occurs.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Termination upon Death.  If Executive dies
during the Term, this Agreement shall terminate, except that Executive’s legal
representatives shall be entitled to receive the Base Salary and other accrued
benefits earned up to the date of Executive’s death.

 

7.                                  Change of Control.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if, upon or within one year of a Change of Control (as defined
below) occurring at any time during the Term, the Company or a succeeding entity
terminates Executive without Cause (as defined above) or Executive terminates
her employment for Good Reason (as defined in Section 6(c) above), the Company
or the succeeding entity’s obligation to Executive shall be (i) unpaid Base
Salary, bonus and benefits accrued up to the effective date of termination,
provided that the unpaid bonus for services rendered during the year in which
the termination occurs shall not be less than an amount equal to the product of
75% of the Executive’s Base Salary multiplied by a fraction, the numerator of
which is the number of days she is employed by the Company during the year in
which the termination occurs and the denominator of which is 365, (ii) a lump
sum payment equal to Executive’s then-current Base Salary for a period of
thirty-six (36) months, and (iii) if Executive is eligible for and timely elects
COBRA coverage for health insurance coverage, an additional severance benefit
calculated by the Company in its discretion equal to (A) the cost of monthly
COBRA premiums (determined as of the effective date of termination) multiplied
by (B) 18.  In the event of a without Cause Change of Control termination or a
with Good Reason termination, each as described herein, these payments shall be
in lieu of, and not in addition to, any severance pay or benefits set forth in
Sections 6(b) or 6(c) of this Agreement.  Notwithstanding anything to the
contrary contained herein or in any award agreement between Executive and the
Company, in the event of a Change of Control (as defined below), (i) all
unvested awards held by Executive under the Company’s long-term incentive plans,
including stock options and restricted stock units described in Section 3(c) and
any other subsequent awards, shall become fully vested upon the Change of
Control and, if applicable, immediately exercisable, (ii) each such award, and
each already vested award described in Section 3(c), which is a stock option
shall continue to be exercisable for the remainder of its term, and (iii) with
respect to any award under the Company’s long-term incentive plans that is
subject to the attainment of performance objectives or specified performance
criteria, such performance objectives and criteria shall be deemed satisfied at
the target level and any performance period shall be deemed to end as of the
date of the Change of Control.  As a condition to her receipt of the
post-employment payments and benefits under this Section 7(a), other than the
vesting of awards described in the preceding sentence, Executive must be in
compliance with Section 5 of this Agreement, and must execute, return, not
rescind and comply with a release of claims agreement in favor of the Company,
related entities and individuals and the succeeding entity, within the timeframe
and in a form to be prescribed by the Company or a succeeding entity.  The
severance benefits described in the first sentence of this paragraph shall be
paid in a lump sum within ninety (90) calendar days after the date of
Executive’s termination of employment, provided that the Company has received
the signed general release of claims agreement and Executive has not rescinded
such agreement within the rescission period set forth in such agreement.

 

(b)                                 Change of Control Defined.  For purposes of
this Agreement, a “Change of Control” shall mean the occurrence of a “change in
the ownership,” a “change in the effective

 

10

--------------------------------------------------------------------------------


 

control” or a “change in the ownership of a substantial portion of the assets”
of the Company during the Term, as determined in accordance with this Section
7(b).  In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, the following provisions
shall apply:

 

(i)                                     A “change in the ownership” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company, as
determined in accordance with Treasury Regulation § 1.409A-3(i)(5)(v).  If a
person or group is considered either to own more than 50% of the total fair
market value or total voting power of the stock of the Company, or to have
effective control of the Company within the meaning of clause (ii) of this
Section 7(b), and such person or group acquires additional stock of the Company,
the acquisition of additional stock by such person or group shall not be
considered to cause a “change in the ownership” of the Company.

 

(ii)                                  A “change in the effective control” of the
Company shall occur on either of the following dates:

 

(A)                               The date on which any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 40% or more of the total
voting power of the stock of the Company, as determined in accordance with
Treasury Regulation § 1.409A-3(i)(5)(vi).  If a person or group is considered to
possess 40% or more of the total voting power of the stock of the Company, and
such person or group acquires additional stock of the Company, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the effective control” of the Company; or

 

(B)                               The date on which a majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of the appointment or election, as determined in accordance with Treasury
Regulation §1.409A-3(i)(5)(vi).

 

(iii)                               A “change in the ownership of a substantial
portion of the assets” of the Company shall occur on the date on which any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in

 

11

--------------------------------------------------------------------------------


 

accordance with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets
shall not be treated as a “change in the ownership of a substantial portion of
the assets” when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treasury
Regulation§ 1.409A-3(i)(5)(vii)(B).

 

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations, notices and other guidance of
general applicability issued thereunder.

 

8.                                      Code Section 409A.  This Agreement is
intended to comply with the requirements of Section 409A of the Code, and shall
be interpreted and construed consistently with such intent.  The payments to
Executive pursuant to this Agreement are also intended to be exempt from Section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for such
purposes, each payment to Executive under this Agreement shall be considered a
separate payment.  In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code.  Notwithstanding any other provision in
this Agreement, to the extent any payments hereunder constitutes nonqualified
deferred compensation, within the meaning of Section 409A, then (A) each such
payment which is conditioned upon Executive’s execution of a release and which
is to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year, shall be paid or provided in the later
of the two taxable years and (B) if the Executive is a specified employee
(within the meaning of Section 409A of the Code) as of the date of Executive’s
separation from service, each such payment that is payable upon the Executive’s
separation from service and would have been paid prior to the six-month
anniversary of Executive’s separation from service, shall be delayed until the
earlier to occur of (i) the first day of the seventh month following the
Executive’s separation from service or (ii) the date of Executive’s death.

 

9.                                      Successors; Assignment, Etc.; Third
Party Beneficiaries.

 

(a)                                 Executive consents to and the Company shall
have the right to assign this Agreement to its successors or assigns.  All
covenants or agreements hereunder shall inure to the benefit of and be
enforceable by or against its successors or assigns.  The terms “successors” and
“assigns” shall include, but not be limited to, any succeeding entity upon a
Change of Control.

 

(b)                                 Neither this Agreement nor any of the rights
or obligations of Executive under this Agreement may be assigned or delegated
except as provided in the last sentence of this Section 9(b).  This Agreement
and all rights of Executive hereunder shall inure to the benefit

 

12

--------------------------------------------------------------------------------


 

of and be enforceable by, and shall be binding upon, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.  If Executive should die while any amounts
would still be payable to her hereunder had she continued to live, then all such
amounts (unless otherwise provided herein) shall be paid in accordance with the
terms of this Agreement to the devisee, legatee, or other designee under
Executive’s testamentary will or, if there be no such will, to Executive’s
estate.

 

10.                               Notice.  For purposes of this Agreement, all
notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

If to Executive:

 

Ms. Stephanie Kushner
to the last known address for the Executive on the Company’s records.

 

If to the Company:

 

Broadwind Energy, Inc.
3240 S. Central Avenue

Cicero, IL 60804
Attn: Chief Executive Officer

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by Executive and such officers as may
be specifically designated by the Board.  No waiver by either party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of any similar or dissimilar
condition or provision at the same or any other time.  No agreements or
representations (whether oral or otherwise, express or implied) with respect to
the subject matter of this Agreement have been made by either party which are
not set forth expressly in this Agreement or which are not specifically referred
to in this Agreement.  If any term, clause, subpart, or provision of this
Agreement is for any reason adjudged to be invalid, unreasonable, unenforceable
or void, the same will be treated as severable, shall be modified to the extent
necessary to be legally enforceable to the fullest extent permitted by
applicable law, and will not impair or invalidate any of the other provisions of
this Agreement, all of which will be performed in accordance with their
respective terms.  The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of Illinois.

 

12.                               Validity.  If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under any present or future law
or court decision, and if the rights or obligations of the Company and Executive
will not be materially and adversely affected thereby, (a) such provision shall
be fully severable from this Agreement, (b) this Agreement shall be construed

 

13

--------------------------------------------------------------------------------


 

and enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom, and (d) in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar to the terms and intent of such illegal, invalid, or
unenforceable provision as may be possible.

 

13.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

14.                               Litigation.  The parties agree that the
exclusive venue for any litigation commenced by the Company or Executive
relating to this Agreement shall be the state courts located in DuPage County,
Illinois and the United States District Court, Northern District of Illinois. 
The parties waive any rights to object to venue as set forth herein, including
any argument of inconvenience for any reason.

 

15.                               Entire Agreement.  This Agreement constitutes
(i) the binding agreement between the parties and (ii) represents the entire
agreement between the parties and supersedes all prior agreements relating to
the subject matter contained herein.  All prior negotiations concerning
Executive’s employment with the Company have been merged into this Agreement and
are reflected in the terms herein.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of December 17, 2012.

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Stephanie Kushner

 

Name:

Stephanie Kushner

 

 

 

 

 

COMPANY

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

/s/ Peter C. Duprey

 

Name:

Peter C. Duprey

 

Title:

President & CEO

 

15

--------------------------------------------------------------------------------